Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 11 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 11 TO CREDIT AGREEMENT (this “Agreement”) dated as of
November 26, 2017 (the “Effective Date”), is among Jones Energy Holdings, LLC, a
Delaware limited liability company (the “Borrower”), Jones Energy, Inc., a
Delaware corporation and the parent company of the Borrower (“Jones Parent”),
the undersigned subsidiaries of the Borrower as guarantors (together with Jones
Parent, collectively, the “Guarantors”), the Lenders (as defined below) and
Wells Fargo Bank, N.A. (“Wells Fargo”), in its capacity as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.                                    The Borrower is party to that certain
Credit Agreement dated as of December 31, 2009 among the Borrower, the financial
institutions party thereto from time to time as lenders (the “Lenders”) and the
Administrative Agent, as heretofore amended (as so amended, the “Credit
Agreement” and, as further amended hereby, the “Amended Credit Agreement”).

 

B.                                    The parties hereto wish to, subject to the
terms and conditions of this Agreement, amend the Credit Agreement as provided
herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.                                          Defined Terms.  As used in
this Agreement, each of the terms defined in the opening paragraph and the
Recitals above shall have the meanings assigned to such terms therein.  Unless
otherwise specifically defined herein, each term defined in the Amended Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Amended Credit Agreement.

 

Section 2.                                          Other Definitional
Provisions.  Article, Section, Schedule, and Exhibit references are to Articles
and Sections of and Schedules and Exhibits to this Agreement, unless otherwise
specified.  The words “hereof”, “herein”, and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The term “including” means
“including, without limitation,”.  Paragraph headings have been inserted in this
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Agreement and shall not be used
in the interpretation of any provision of this Agreement.

 

Section 3.                                          Amendments to Credit
Agreement.

 

(a)                                 Section 1.02 of the Credit Agreement
(Certain Defined Terms) is hereby further amended by adding the following new
defined terms thereto in alphabetical order:

 

--------------------------------------------------------------------------------


 

“Amendment No. 11” means that certain Amendment No. 11 to Credit Agreement dated
as of the Amendment No. 11 Effective Date which amends this Agreement.

 

“Amendment No. 11 Effective Date” means November 26, 2017.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Intercreditor Agreement” means, as to any Debt, an intercreditor agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Majority Lenders executed by the applicable representative(s) of the creditors
of such Debt, the Administrative Agent, and the Credit Parties, as the same may
be amended, restated or otherwise modified from time to time in accordance with
the terms thereof.

 

“Junior Debt” means any Debt of the Borrower or any other Loan Party described
in clause (h) or (i) of Section 9.02.

 

“Merge Assets” all Oil and Gas Properties (including undeveloped acreage) owned
by Jones Parent, the Borrower or any Subsidiary of Jones Parent and located in
the “Merge” play in the Anadarko Basin.

 

“Secured Debt Incurrence” means the incurrence of any senior secured Debt of the
Borrower, Jones Parent or any Subsidiary permitted under Section 9.02(i).

 

2

--------------------------------------------------------------------------------


 

“Senior Notes” means the Borrower’s 6.75% senior notes due in 2022 and the 9.25%
senior notes due in 2023, in each case, outstanding on October 31, 2017.

 

“Senior Secured Leverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of (a) Senior Secured Debt as of such date to (b) EBITDAX for
the period of four consecutive fiscal quarters ending on such date.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(b)                                 Section 1.02 of the Credit Agreement
(Certain Defined Terms) is hereby further amended by amending and restating the
following defined terms in their entirety:

 

“Applicable Margin” means, for any day, with respect to the Commitment Fee or
any ABR Loan or Eurodollar Loan, as the case may be, the rate per annum set
forth in Table A below based upon the Borrowing Base Utilization Percentage then
in effect:

 

Table A

Borrowing Base Utilization Grid

 

Borrowing Base
Utilization Percentage

 

<25.0%

 

³25.0%
<50.0%

 

³50.0%
<75.0%

 

³75.0%
<90.0%

 

³90%

 

Eurodollar Loans

 

2.250

%

2.500

%

2.750

%

3.000

%

3.250

%

ABR Loans

 

1.250

%

1.500

%

1.750

%

2.000

%

2.250

%

Commitment Fee

 

0.375

%

0.375

%

0.500

%

0.500

%

0.500

%

 

provided, however, that if the Total Leverage Ratio as of any fiscal quarter end
is greater than 4.00 to 1.00, then “Applicable Margin” shall mean, for any day,
with respect to the Commitment Fee or any ABR Loan or Eurodollar Loan, as the
case may be, the rate per annum set forth in Table B below based upon the
Borrowing Base Utilization Percentage then in effect:

 

3

--------------------------------------------------------------------------------


 

Table B

Borrowing Base Utilization Grid

 

Borrowing Base
Utilization Percentage

 

<25.0%

 

³25.0%
<50.0%

 

³50.0%
<75.0%

 

³75.0%
<90.0%

 

³90%

 

Eurodollar Loans

 

2.750

%

3.000

%

3.250

%

3.500

%

3.750

%

ABR Loans

 

1.750

%

2.000

%

2.250

%

2.500

%

2.750

%

Commitment Fee

 

0.375

%

0.375

%

0.500

%

0.500

%

0.500

%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.  Subject to the following sentence,
the application of Table A or Table B above shall be determined and adjusted
quarterly on the date five (5) Business Days after the day on which the Borrower
provides the officer’s certificate pursuant to Section 8.01(c) for the most
recently ended fiscal quarter of the Borrower (each such date, a “Calculation
Date”).  Notwithstanding anything herein to the contrary, (a) the Applicable
Margin shall be based on Table A until the first Calculation Date occurring
after the delivery of the financial statements for the fiscal quarter ending
December 31, 2017 and, thereafter the application of Table A or Table B shall be
determined by reference to the Total Leverage Ratio as of the last day of the
most recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, and (b) if the Borrower fails to provide the officer’s
certificate as required and when due under Section 8.01(c) for the most recently
ended fiscal quarter of the Borrower preceding the applicable Calculation Date,
the Applicable Margin shall be based on Table B from the date on which such
certificate was required to have been delivered until such time as such
certificate is delivered, at which time the Applicable Margin shall be
determined under Table A or Table B based on the Total Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date.  The application of Table A or Table B shall be effective
from one Calculation Date until the next Calculation Date.  Any adjustment in
the Applicable Margin shall be applicable to all Loans and, if applicable,
Letters of Credit, then existing or subsequently made or issued.

 

Notwithstanding the foregoing, in the event that any financial statement or
officer’s certificate delivered pursuant to 8.01(c) or otherwise is shown to be
inaccurate (regardless of whether (i) this Agreement is in effect, (ii) any
Commitments are in effect, or (iii) any Loan or Letter of Credit is outstanding
when such inaccuracy is discovered or such financial statement or certificate
was delivered), and such inaccuracy, if corrected, would have led to the
application of Table B for any period (an “Applicable Period”) rather than Table
A for such Applicable Period, then (A) the Borrower shall immediately deliver to
the Administrative Agent a corrected officer’s certificate in form and substance
required hereunder for such Applicable Period, (B) the Applicable Margin for
such Applicable Period shall be determined based on Table B, and (C) the
Borrower shall

 

4

--------------------------------------------------------------------------------


 

retroactively be obligated to pay to the Administrative Agent the accrued
additional interest and fees owing as a result of such increased Applicable
Margin for such Applicable Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 4.01.  Nothing in this
paragraph shall limit the rights of the Administrative Agent and Lenders with
respect to Section 3.02(c) and Section 10.02 nor any of their other rights under
this Agreement or any other Loan Document.  The Borrower’s obligations under
this paragraph shall survive the termination of the Commitments and the
repayment of all other Indebtedness hereunder.

 

“Change in Control” means the occurrence of any of the following:

 

(i)                                    any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934)
other than a Permitted Investor becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the Voting Securities of
Jones Parent on a fully-diluted basis (and taking into account all such Voting
Securities that such person or group has the right to acquire pursuant to any
option right),

 

(ii)                                during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
Governing Body of Jones Parent cease to be composed of individuals (A) who were
members of that board or equivalent Governing Body on the first day of such
period, (B) whose election or nomination to that board or equivalent Governing
Body was approved by individuals referred to in clause (A) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent Governing Body or (C) whose election or nomination to that board or
other equivalent Governing Body was approved by individuals referred to in
clauses (A) and (B) above constituting at the time of such election or
nomination at least a majority of that board or equivalent Governing Body,

 

(iii)                            Jones Parent ceases to be the sole managing
member of the Borrower or Jones Parent ceases to Control the Borrower,

 

(iv)                              any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) other
than a Permitted Investor or Jones Parent becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 35% or more of the Equity
Interests of the Borrower on a fully-diluted basis (and taking into account all
such Equity Interests that such person or group has the right to acquire
pursuant to any option right), or

 

(v)                                  there shall have occurred under any
agreement or other instrument governing any Material Indebtedness any “change in
control” or similar provision (as set forth in

 

5

--------------------------------------------------------------------------------


 

the indenture, agreement or other evidence of such Indebtedness) obligating
Jones Parent, the Borrower or any of its Subsidiaries to repurchase, redeem or
repay all or any part of the Indebtedness provided for therein.

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three (3) Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, any Issuing Bank or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement, (c) failed within three (3) Business
Days after request by the Administrative Agent to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit, (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it or has become the
subject of a Bail-In Action; provided that, a Lender shall not become a
Defaulting Lender solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or Person controlling such Lender, or the
exercise of control over a Lender or Person controlling such Lender, by a
Governmental Authority or an instrumentality thereof.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments and the
Intercreditor Agreement(s), if any.

 

“Permitted Investors” means any of the following:  (a) Metalmark Capital
Partners (C) II, L.P., (b) any fund, investment account, or other investment
vehicle managed by Metalmark Capital Management II LLC, (c) any Affiliate of
Metalmark Capital Partners (C) II, L.P., a majority of whose outstanding Voting
Securities are, directly or indirectly, held by Metalmark Capital Partners II
GP, L.P., or any individuals that are Affiliates of Metalmark Capital Partners
(C) II, L.P., (d) Jones Energy Management, LLC, (e) any Affiliate of Jones
Energy Management, LLC, a majority of whose outstanding Voting Securities are,
directly or indirectly, held by Jones Energy Management, LLC, (f) Q Investments,
L.P. and (g) any Affiliate of Q Investments, L.P.

 

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or the proceeds of which are used to
substantially contemporaneously refinance, replace, defease, discharge, refund
or otherwise retire for value, in whole or in part, any other Debt (the
“Refinanced Debt”); provided that (a) such new Debt is in an aggregate principal
amount not in excess of the sum of (i) the aggregate principal amount then
outstanding of the Refinanced Debt and (ii) an amount necessary to pay all
accrued (including, for the purposes of defeasance, future accrued)

 

6

--------------------------------------------------------------------------------


 

and unpaid interest on the Refinanced Debt and any fees and expenses, including
premiums, related to such exchange or refinancing; (b) such new Debt has a
stated maturity no earlier than the sooner to occur of (i) the date that is one
year after the Maturity Date (as in effect on the date of incurrence of such new
Debt) and (ii) the stated maturity date of the Refinanced Debt; (c) such new
Debt has an average life at the time such new Debt is incurred that is no
shorter than the shorter of (i) the period beginning on the date of incurrence
of such new Debt and ending on the date that is one year after the Maturity Date
(as in effect on the date of incurrence of such new Debt) and (ii) the average
life of the Refinanced Debt at the time such new Debt is incurred; (d) such new
Debt is not incurred or guaranteed by a non-Guarantor if the Borrower or a
Guarantor is the issuer or is otherwise an obligor on the Refinanced Debt; and
(e) if the Refinanced Debt was subordinated in right of payment to the
Indebtedness or the guarantees under the Guarantee and Collateral Agreement,
such new Debt (and any guarantees thereof) is subordinated in right of payment
to the Indebtedness (or, if applicable, the guarantees under the Guarantee and
Collateral Agreement) to at least the same extent as the Refinanced Debt.

 

“Senior Secured Debt” means (a) all secured Debt of the types described in
clauses (a) and (b) of the defined term “Debt” (other than intercompany Debt
owing to a Credit Party but including, but not limited to, undrawn amounts under
letters of credit) of Jones Parent and its Consolidated Subsidiaries and (b) all
Debt of others of the types described in clauses (a) and (b) of the defined term
“Debt” (other than intercompany Debt owing to a Credit Party but including, but
not limited to, undrawn amounts under letters of credit) that is (i) guaranteed
on a secured basis by Jones Parent or one or more of its Consolidated
Subsidiaries or in which Jones Parent or one or more of its Consolidated
Subsidiaries otherwise assures a creditor against loss of the Debt (howsoever
such assurance shall be made) on a secured basis or (ii) secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) a Lien on any Property of Jones Parent or one or more of its
Consolidated Subsidiaries, whether or not such Debt is assumed by Jones Parent
of such Consolidated Subsidiaries.

 

(c)                                  Section 2.07 of the Credit Agreement
(Borrowing Base) is hereby amended by deleting clause (e)(i) in its entirety and
replacing it with the following:

 

(i)                                    (A) Effective immediately upon each
Senior Unsecured Debt Incurrence, the Borrowing Base then in effect shall be
automatically reduced on the date of such incurrence by an amount equal to 25%
of the principal amount of such Senior Unsecured Debt Incurrence (excluding the
principal amount of any such Senior Unsecured Debt Incurrence constituting
Permitted Refinancing Debt to the extent such Permitted Refinancing Debt
refinanced, replaced, defeased, discharged, refunded or otherwise retired other
Debt permitted under Section 9.02(h)), and (B) effective immediately upon each
Secured Debt Incurrence, the Borrowing Base then in effect shall be
automatically reduced on the date of such incurrence by an amount equal to 30%
of the principal amount of such Secured Debt Incurrence;

 

7

--------------------------------------------------------------------------------


 

(d)                                 Article VII of the Credit Agreement
(Representations and Warranties) is hereby amended by adding the following new
Section 7.25 to the end thereof:

 

Section 7.25                            EEA Financial Institutions.  No Credit
Party is an EEA Financial Institution.

 

(e)                                  Section 8.01(c) of the Credit Agreement
(Certificate of Financial Officer — Compliance) is hereby amended by replacing
it in its entirety with the following:

 

(c)                                  Certificate of Financial Officer —
Compliance.  Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer in
substantially the form of Exhibit D hereto (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 9.01, (iii) setting forth a reasonably detailed calculation of the
Total Leverage Ratio as of each fiscal quarter end covered by such financial
statements regardless of whether the covenant in Section 9.01(a) is applicable
at such fiscal quarter end, and (iv) stating whether any change in GAAP, or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 7.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.

 

(f)                                   Section 8.11 of the Credit Agreement
(Reserve Reports) is hereby amended by replacing clause (c)(vi) in its entirety
with the following:

 

(vi) attached thereto is a schedule of the Oil and Gas Properties evaluated by
such Reserve Report that are Mortgaged Properties and that the Engineered Value
of such Oil and Gas Properties represents (A) on or prior to the Amendment
No. 11 Effective Date, at least 80% (by value) of all Oil and Gas Properties of
the Credit Parties evaluated in the Reserve Report delivered to the
Administrative Agent most recently prior to the Reserve Report attached to such
certificate, and (B) after the Amendment No. 11 Effective Date, at least 90% (by
value) of the Merge Assets and at least 90% (by value) of all Oil and Gas
Properties of the Credit Parties evaluated in the Reserve Report delivered to
the Administrative Agent most recently prior to the Reserve Report attached to
such certificate), and

 

(g)                                  Section 8.12 of the Credit Agreement (Title
Information) is hereby amended by deleting each reference to “80%” found therein
with a reference to “90%”.

 

(h)                                 Section 8.12 of the Credit Agreement (Title
Information) is hereby further amended by replacing the last sentence of clause
(a) therein in its entirety with the following:

 

Notwithstanding the foregoing, in connection with the Reserve Report delivered
for the Borrowing Base redetermination effected for fall 2017, the Borrower will
deliver title information in form and substance reasonably acceptable to the
Administrative Agent covering enough of the Oil and Gas Properties evaluated by
such Reserve Report so that (x) within sixty (60) days after the Amendment
No. 11 Effective Date (or such later date

 

8

--------------------------------------------------------------------------------


 

as may be acceptable to the Administrative Agent in its sole discretion), the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 75% of the Engineered Value of the Oil and Gas Properties evaluated
by such Reserve Report, and (y) within ninety (90) days after the Amendment
No. 11 Effective Date (or such later date as may be acceptable to the
Administrative Agent in its sole discretion), the Administrative Agent shall
have received, together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 90% of the
Engineered Value of the Oil and Gas Properties evaluated by such Reserve Report.

 

(i)                                     Section 8.13 of the Credit Agreement
(Additional Collateral; Additional Guarantors) is hereby amended by replacing
clause (a) therein in its entirety with the following:

 

(a)                                 In connection with each redetermination of
the Borrowing Base, the Borrower shall review the Reserve Report and the list of
current Mortgaged Properties that constitute Oil and Gas Properties (as
described in Section 8.11(c), (iv)) to ascertain whether such Mortgaged
Properties represent (x) at least 90% (by value) of the Merge Assets and (y) at
least 90% of the Engineered Value of the Oil and Gas Properties evaluated in the
most recently completed Reserve Report after giving effect to exploration and
production activities, acquisitions, dispositions and production.  In the event
that such Mortgaged Properties do not represent (x) at least 90% (by value) of
the Merge Assets and (y) at least 90% of such Engineered Value, then: (i) other
than in connection with the Borrowing Base redetermined for fall 2017, the
Borrower shall, and shall cause the Subsidiary Guarantors to, grant, within
thirty (30) days of delivery of the certificate required under
Section 8.11(c) (or such later date as may be acceptable to the Administrative
Agent), to the Administrative Agent as security for the Indebtedness a
first-priority Lien interest (subject to Excepted Liens other than Excepted
Liens described in clause (h) of such definition) on additional Oil and Gas
Properties evaluated in the most recently completed Reserve Report not already
subject to a Lien of the Security Instruments such that after giving effect
thereto, the Mortgaged Properties that constitute Oil and Gas Properties will
represent at least 90% (by value) of the Merge Assets and at least 90% of such
Engineered Value, and (ii) in connection with the Borrowing Base redetermined
for fall 2017, the Borrower shall, and shall cause the Subsidiary Guarantors to,
grant, within forty-five (45) days after the Amendment No. 11 Effective Date (or
such later date as may be acceptable to the Administrative Agent), to the
Administrative Agent as security for the Indebtedness a first-priority Lien
interest (subject to Excepted Liens other than Excepted Liens described in
clause (h) of such definition) on additional Oil and Gas Properties evaluated in
the most recently completed Reserve Report not already subject to a Lien of the
Security Instruments such that after giving effect thereto, the Mortgaged
Properties that constitute Oil and Gas Properties will represent at least 90%
(by value) of the Merge Assets and at least 90% of such Engineered Value.  All
such Liens will be created and perfected by and in accordance with the
provisions of deeds of trust, security agreements and financing statements or
other Security Instruments, all in form and substance reasonably satisfactory to
the Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.  In order to
comply with the foregoing,

 

9

--------------------------------------------------------------------------------


 

if any Subsidiary places a Lien on its Oil and Gas Properties and such
Subsidiary is not a Guarantor, then it shall become a Guarantor and comply with
Section 8.13(b).

 

(j)                                    Section 8.13 of the Credit Agreement
(Additional Collateral; Additional Guarantors) is hereby further amended by
adding the following new clause (c) at the end thereof:

 

(c)                                  Notwithstanding anything to the contrary
herein or in any Loan Document, if any Lien or guaranty is required to secure or
guarantee any Junior Debt, Jones Parent and the Borrower shall, and shall cause
each of its Subsidiaries to, provide analogous guaranties to the Administrative
Agent and grant and perfect a senior Lien on the same Property for the benefit
of the Secured Parties during at least the same period of time as required for
such Junior Debt so that, so long as such Junior Debt is outstanding, no obligor
is obligated with respect to such Junior Debt that is not obligated with respect
to the Indebtedness, and no Property shall serve as collateral securing such
Junior Debt that is not also serving as Collateral securing the Indebtedness on
a senior basis.

 

(k)                                 Section 9.01 of the Credit Agreement
(Financial Covenants) is hereby amended by deleting clause (a) thereof in its
entirety and replacing it with the following:

 

(a)                                 Total Leverage Ratio.  Jones Parent will not
permit the Total Leverage Ratio, as of the last day of each fiscal quarter,
commencing with the fiscal quarter ending March 31, 2019, to be greater than
(i) 5.25 to 1.00 for the fiscal quarter ending March 31, 2019, (ii) 5.00 to 1.00
for the fiscal quarter ending June 30, 2019, (iii) 4.75 to 1.00 for the fiscal
quarter ending September 30, 2019, (iv) 4.50 to 1.00 for the fiscal quarter
ending December 31, 2019, and (v) 4.00 to 1.00 for each fiscal quarter ending on
or after March 31, 2020.

 

(l)                                     Section 9.01 of the Credit Agreement
(Financial Covenants) is hereby further amended by adding the following new
clause (c) to the end thereof:

 

(c)                                  Senior Secured Leverage Ratio.  Jones
Parent will not permit the Senior Secured Leverage Ratio, as of the last day of
each fiscal quarter, commencing with the fiscal quarter ending December 31,
2017, to be greater than (i) 2.50 to 1.00 for each fiscal quarter ending on or
prior to December 31, 2018, and (ii) 2.25 to 1.00 for each fiscal quarter ending
on or after March 31, 2019.

 

(m)                             Section 9.02 of the Credit Agreement (Debt) is
hereby amended by adding the word “and” and a new subclause (v) to the end of
clause (h) thereof:

 

and (v) as to such Debt that refinances, replaces, defeases, discharges, refunds
or otherwise retires existing Debt, such new Debt is Permitted Refinancing Debt;

 

(n)                                 Section 9.02 of the Credit Agreement (Debt)
is hereby further amended by replacing clause (i) thereof in its entirety with
the following clause (i) and new clause (j):

 

10

--------------------------------------------------------------------------------


 

(i)                                    secured Debt of the Borrower or any
Subsidiary Guarantor evidenced by bonds, debentures, notes or other similar
instruments; provided that, (i) the scheduled maturity date of such Debt shall
not be earlier than six months after the Maturity Date (as in effect on the date
of incurrence of such Debt), (ii) such Debt shall not have any amortization or
other requirement to purchase, redeem, retire, defease, establish a sinking fund
or otherwise make any payment in respect thereof, other than (x) at scheduled
maturity thereof, and (y) mandatory prepayments or puts triggered upon
circumstances or events which, in any event under this clause (y), are
reasonably acceptable to the Majority Lenders, (iii) the aggregate principal
amount of such Debt (other than Permitted Refinancing Debt that refinances,
replaces, defeases, discharges, refunds or otherwise retires Junior Debt
permitted under this Section 9.02(i)) shall not exceed $350,000,000, (iv) such
Debt shall be subject to an Intercreditor Agreement and such Intercreditor
Agreement shall have been executed and entered into by the parties thereto;
(v) upon the incurrence of any such Debt, the Borrowing Base shall be
automatically reduced in accordance with, and to the extent required by,
Section 2.07(e), (vi) the incurrence of such Debt shall be permitted under all
agreements and instruments governing Junior Debt (including the Senior Notes)
and in effect on the date of such incurrence (without giving effect to any
amendment thereto, or consent or waiver thereof, being obtained in connection
with such incurrence that required the payment of any amount by Jones Parent or
any of its Subsidiaries (other than usual and customary reimbursement of related
out-of-pocket third party expenses) or that required any other consideration
that is materially adverse to Jones Parent or any of its Subsidiaries),
(vii) after giving effect to the incurrence of such Debt and any substantially
concurrent repayment of Debt, and any reduction of the Borrowing Base provided
for in Section 2.07(e) with respect thereto, no Borrowing Base Deficiency shall
exist, (viii) after giving effect to the incurrence of such Debt and any
substantially concurrent repayment of Debt, Jones Parent shall be in pro forma
compliance with each of Sections 9.01(a), (b) and (c), as applicable and
calculated as of the last day of the fiscal quarter immediately preceding the
incurrence of such Debt and for which financial statements are available,
(xi) no Default or Event of Default shall exist, (x) the agreements and
instruments governing such Debt shall not contain (A) any financial maintenance
covenants that are more restrictive than those in this Agreement or any other
affirmative or negative covenants that are, taken as a whole, materially more
restrictive than those set forth in this Agreement; provided that the inclusion
of any covenant that is customary with respect to such type of Debt and that is
not found in this Agreement shall not be deemed to be more restrictive for
purposes of this clause (A), (B) any restriction on the ability of the Borrower
or any of its Subsidiaries to amend, modify, restate or otherwise supplement
this Agreement or the other Loan Documents (other than as to the maximum
principal amount of Debt to be incurred hereunder), (C) any restrictions on the
ability of any Subsidiary of the Borrower to guarantee the Indebtedness to the
extent the Indebtedness is permitted thereunder, provided that a requirement
that any such Subsidiary also guarantee such Debt shall not be deemed to be a
violation of this clause (C), or (D) any restrictions on the ability of any
Subsidiary or the Borrower to pledge assets as collateral security for the
Indebtedness to the extent the Indebtedness is permitted thereunder, and (xi) as
to such Debt that refinances, replaces, defeases, discharges, refunds or
otherwise retires existing Debt, such new Debt is Permitted Refinancing Debt;

 

11

--------------------------------------------------------------------------------


 

(j)                                    other Debt of the Borrower or Subsidiary
Guarantor in an aggregate principal amount not to exceed $30,000,000 at any one
time outstanding.

 

(o)                                 Section 9.03 of the Credit Agreement (Liens)
is hereby amended by deleting the “and” at the end of clause (e) thereof in its
entirety and replacing clause (f) thereof in its entirety with the following
clause (f) and new clause (g):

 

(f)                                    Liens securing Debt permitted under
Section 9.02(i) but only to the extent such Liens (i) are subject to an
Intercreditor Agreement and (ii) do not encumber Property that is not also
Collateral for the Indebtedness; and

 

(g)                                 Liens on Property not constituting
collateral for the Indebtedness and not otherwise permitted by the foregoing
clauses of this Section 9.03; provided that the aggregate principal or face
amount of all Debt and other obligations permitted to be secured under this
clause (g) shall not exceed $6,000,000 at any time outstanding.

 

(p)                                 Section 9.05 of the Credit Agreement
(Investments, Loans and Advances) is hereby amended by replacing the reference
to “the Borrower” in clause (m)(iv) therein with a reference to “Jones Parent”.

 

(q)                                 Section 9.11 of the Credit Agreement (Sale
of Properties) is hereby amended by deleting clause (b) thereof in its entirety
and replacing it with the following:

 

(b)                                 Dispositions of undeveloped acreage,
including undeveloped acreage of the Credit Parties under any farmout
agreements, not included in the most recent Reserve Report (but not including
any of the Merge Assets), and assignments in connection with such farmouts and
transfers;

 

(r)                                    Section 9.11 of the Credit Agreement
(Sale of Properties) is hereby further amended by deleting clause (d) thereof in
its entirety and replacing it with the following:

 

(d) the Disposition of any Oil and Gas Property or any interest therein or any
Subsidiary owning Oil and Gas Properties; provided that (i) in the case of any
such Disposition, including any such Disposition of any Merge Assets (but not
including any such Disposition that is a Specified Disposition), at least 75% of
the consideration received in respect of such Disposition shall be cash (it
being understood that for purposes of calculating such 75% for purposes of this
clause (i) only, any securities, notes or other consideration received by the
Borrower or any Subsidiary Guarantor in respect of such Disposition that could
reasonably be expected to be converted into cash within 90 days after such
Disposition and which are, within such 90 day period, converted by the Borrower
or such Subsidiary Guarantor into cash shall be deemed to be cash for purposes
of this clause (i) to the extent of the cash received in such conversion);
(ii) in the case of any Specified Disposition, the cash consideration received
in respect of such Disposition shall be at least equal to the greater of (A) 75%
of the consideration received in respect of such Disposition and (B) the value
attributed to the Oil and Gas Properties subject to such Specified Disposition,
if any, in the then effective Borrowing Base; (iii) the consideration received
in respect of such Disposition shall be equal to or greater than

 

12

--------------------------------------------------------------------------------


 

the fair market value of the Oil and Gas Property, interest therein or
Subsidiary subject of such Disposition (as reasonably determined by the Borrower
and, if requested by the Administrative Agent, the Borrower shall deliver a
certificate of a Responsible Officer certifying to that effect), (iv) the
Borrowing Base shall be reduced to the extent required under
Section 2.07(e)(ii) (any such Disposition for which there is such a Borrowing
Base reduction being referred to herein as a “Specified Disposition”), and
(v) if any such Disposition is of a Subsidiary owning Oil and Gas Properties,
such Disposition shall include all the Equity Interests of such Subsidiary;

 

(s)                                   Section 9.14 of the Credit Agreement
(Negative Pledge Agreements; Dividend Restrictions) is hereby amended by
deleting the word “and” at the end of clause (f) thereof and replacing clause
(g) thereof in its entirety with the following clause (g) and new clause (h):

 

(g)  any provision contained in any contract, agreement or understanding related
to Debt permitted under Sections 9.02(h) or (i) specifying that dividends or
distributions paid by any Subsidiary to holders of its Equity Interests shall be
paid on a pro rata basis, and (h) Lien restrictions imposed by any contract,
agreement or understanding related to any Junior Debt that is secured and not
otherwise covered in the preceding clauses of this Section 9.14, but only to the
extent such restrictions are acceptable to the Administrative Agent in its sole
discretion.

 

(t)                                    Section 9.16 of the Credit Agreement
(Swap Agreements) is hereby amended by deleting the grid found at the end of
clause (a)(i) thereof in its entirety and replacing it with the following:

 

Volumes Covered by Swap 
Agreements

 

Applicable Period Covered By Swap
Agreements

100% of the anticipated projected production from proved Oil and Gas Properties

 

First 24 months after the Measurement Date

85% of the anticipated projected production from proved Oil and Gas Properties

 

Months 25 – 60 after the Measurement Date

 

(u)                                 Section 9.16 of the Credit Agreement (Swap
Agreements) is hereby further amended by deleting the grid found at the end of
clause (d)(i) thereof in its entirety and replacing it with the following:

 

13

--------------------------------------------------------------------------------


 

Volumes Covered by
Acquisition Swap Agreements

 

Applicable Period Covered by
Acquisition Swap Agreements

100% of the anticipated projected production from proved Target Oil and Gas
Properties

 

First 24 months after acquisition of Target Oil and Gas Properties

85% of the anticipated projected production from proved Target Oil and Gas
Properties

 

Months 25 – 60 after acquisition of Target Oil and Gas Properties

 

(v)                                 Article IX of the Credit Agreement (Negative
Covenants) is hereby amended by adding the following new Section 9.20 to the end
thereof:

 

Section 9.20                            Prepayment of Certain Debt and Other
Obligations; Amendment of Terms.

 

(a)                                 Neither the Borrower nor Jones Parent shall,
and Jones Parent shall not permit any of its Subsidiaries to, prepay, redeem,
purchase, defease, establish a sinking fund or otherwise satisfy prior to the
scheduled maturity thereof in any manner the principal amount of any Junior Debt
(a “Junior Debt Prepayment”) other than:

 

(i) any Junior Debt Prepayment made in exchange for, or with the net cash
proceeds of, a substantially concurrent issuance of Equity Interests of Jones
Parent (other than Disqualified Capital Stock) so long as (x) there is no
Default or Event of Default, (y) there is no Borrowing Base Deficiency, and
(z) Availability after giving effect thereto is an amount greater than or equal
to 75% of the then effective aggregate Commitments;

 

(ii) (x) any Junior Debt Prepayment made with Permitted Refinancing Debt that is
permitted under Section 9.02(h) and (y) any Junior Debt Prepayment of Junior
Debt incurred pursuant to Section 9.02(i) and made with Permitted Refinancing
Debt that is permitted under Section 9.02(i);

 

(iii) any Junior Debt Prepayment made with net cash proceeds of Junior Debt
incurred pursuant to Section 9.02(i) and only so long as: (A) no Event of
Default exists or would result therefrom, (B) Availability after giving effect
thereto is an amount greater than or equal to 75% of the then effective
aggregate Commitments, (C) at least $250,000,000 of Junior Debt permitted under
Section 9.02(i) has been issued prior to, or concurrently with, such Junior Debt
Prepayment, (D) the net Interest Expense for the 12-month period after the
consummation of such transaction, after giving pro forma effect to such Junior
Debt Prepayment is no greater than the net Interest Expense for such period had
such Junior Debt Prepayment not occurred and, at least three Business Days prior
to effecting such Junior Debt Prepayment the Borrower shall have delivered to
the Administrative Agent an officer’s certificate executed by a Responsible

 

14

--------------------------------------------------------------------------------


 

Officer of the Borrower certifying a calculation of such net Interest Expense
before and after giving effect to such Junior Debt Prepayment in such detail
reasonably acceptable to the Administrative Agent, and (E)  the aggregate amount
of all Junior Debt Prepayments pursuant to this clause (iii) does not exceed
(x) $50,000,000, if the aggregate principal amount of Junior Debt permitted
under Section 9.02(i) that has been issued prior to, or concurrently with, such
Junior Debt Prepayments is equal to or greater than $250,000,000 and less than
$300,000,000, (y) $75,000,000, if the aggregate principal amount of Junior Debt
permitted under Section 9.02(i) that has been issued prior to, or concurrently
with, such Junior Debt Prepayments is equal to or greater than $300,000,000 and
less than $350,000,000, or (z) $100,000,000, if the aggregate principal amount
of Junior Debt permitted under Section 9.02(i) that has been issued prior to, or
concurrently with, such Junior Debt Prepayments is greater than or equal to
$350,000,000.

 

(b)                                 Neither the Borrower nor Jones Parent shall,
and Jones Parent shall not permit any of its Subsidiaries to, amend, modify or
waive, in any manner which is materially adverse to the Lenders, any provision
of any agreement or instrument governing Junior Debt without the prior written
consent of the Administrative Agent (other than (i) supplemental indentures to
add guarantors as required thereby or (ii) to the extent any such provision, as
so amended, modified or waived, would have been permitted hereunder had it been
included in the agreement or instrument governing such Junior Debt at the
initial incurrence thereof, but in any event, no such amendment, modification or
waiver shall increase the rate of interest thereon in a manner materially less
favorable to Jones Parent or any of its Subsidiaries as compared to market terms
for issuers of similar size and credit quality given the then prevailing market
conditions as reasonably determined by Jones Parent, or shorten any interval for
payment of interest thereon).

 

(w)                               Section 10.01 of the Credit Agreement (Events
of Default) is hereby amended by adding the following new clauses (o) and (p) to
the end thereof:

 

(o)                                 any material provision of an Intercreditor
Agreement shall, for any reason (other than an amendment, consent or termination
of such Intercreditor Agreement entered into in accordance with the terms
thereof), cease to be valid and binding or otherwise cease to be in full force
and effect against any holder of the applicable Junior Debt or any
representative of such holders.

 

(p)                                 any “Event of Default” (or comparable
defined term) under any agreement or instrument governing any Junior Debt shall
have occurred.

 

(x)                                 Section 12.02 of the Credit Agreement
(Waivers; Amendments) is hereby amended by deleting the reference to “80%” found
in clause (b)(vii) thereof in its entirety and replacing it with the following:
“90%”.

 

(y)                                 Article XII of the Credit Agreement
(Miscellaneous) is hereby amended by adding the following new Section 12.21 to
the end thereof:

 

15

--------------------------------------------------------------------------------


 

Section 12.21                     Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                    a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                            the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

 

(z)                                  Exhibit D to the Credit Agreement (Form of
Compliance Certificate) is hereby deleted in its entirety and replaced with
Exhibit D attached hereto.

 

Section 4.                                          Credit Parties
Representations and Warranties.  Each Credit Party represents and warrants that:
(a) after giving effect to this Agreement, the representations and warranties of
the Borrower and the Guarantors contained in the Amended Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any such
representation or warranty that already is qualified or modified by materiality
in the text thereof) on and as of the Effective Date as if made on as and as of
such date except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case such representation
or warranty is true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof) as of
such earlier date; (b) after giving effect to this Agreement, no Event of
Default has occurred and is continuing; (c) the execution, delivery and
performance of this Agreement are within the corporate or limited liability
company power and authority of such Credit Party and have been duly authorized
by appropriate corporate or limited liability company action and proceedings;
(d) this Agreement constitutes the legal, valid, and binding obligation of such
Credit Party enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency,

 

16

--------------------------------------------------------------------------------


 

reorganization, moratorium, or similar laws affecting the rights of creditors
generally and general principles of equity; (e) there are no governmental or
other third party consents, licenses and approvals required in connection with
the execution, delivery, performance, validity and enforceability of this
Agreement; and (f) the Liens under the Security Instruments are valid and
subsisting and secure the Indebtedness (as such Indebtedness may be increased as
a result of the transactions contemplated hereby).

 

Section 5.                                          Conditions to
Effectiveness.  This Agreement shall become effective on the Effective Date and
enforceable against the parties hereto upon the occurrence of the following
conditions precedent:

 

(a)                                 The Administrative Agent, the Arranger and
the Lenders shall have received, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrower under the Amended Credit Agreement (including, without
limitation, the reasonable fees and expenses of Bracewell LLP, as special
counsel to the Administrative Agent).

 

(b)                                 The Administrative Agent shall have received
the financial statements, compliance certificate and other deliverables required
under Sections 8.01(b) and (c) of the Amended Credit Agreement for the fiscal
quarter ended September 30, 2017.

 

(c)                                  The Administrative Agent, the Arranger and
the Lenders shall have received the fees required under any fee letter entered
into by the Administrative Agent, the Arranger and the Borrower in connection
herewith.

 

(d)                                 The Administrative Agent shall have received
from each party hereto counterparts (in such number as may be requested by the
Administrative Agent) of this Agreement signed on behalf of such party.

 

Section 6.                                          Acknowledgments and
Agreements.

 

(a)                                 The Borrower acknowledges that on the date
hereof all outstanding Indebtedness is payable in accordance with its terms and
the Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto.

 

(b)                                 The Administrative Agent, the Issuing Bank,
and the Lenders hereby expressly reserve all of their rights, remedies, and
claims under the Loan Documents, as amended hereby.  This Agreement shall not
constitute a waiver or relinquishment of (i) any Default or Event of Default
under any of the Loan Documents, as amended hereby, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, as amended hereby,
(iii) any rights or remedies of the Administrative Agent, the Issuing Bank, or
any Lender with respect to the Loan Documents, as amended hereby, or (iv) the
rights of the Administrative Agent, the Issuing Bank, or any Lender to collect
the full amounts owing to them under the Loan Documents, as amended hereby.

 

(c)                                  The Borrower, each Guarantor, the
Administrative Agent, the Issuing Bank and each Lender do hereby adopt, ratify,
and confirm the Credit Agreement, as amended hereby, and

 

17

--------------------------------------------------------------------------------


 

acknowledge and agree that the Credit Agreement, as amended hereby, is and
remains in full force and effect, and the Borrower and each Guarantor
acknowledge and agree that their respective liabilities and obligations under
the Credit Agreement, as amended hereby, the Guarantee and Collateral Agreement,
and the other Loan Documents are not impaired in any respect by this Agreement.

 

(d)                                 From and after the Effective Date, all
references to the Credit Agreement in the Loan Documents shall mean the Credit
Agreement, as amended by this Agreement.  This Agreement is a Loan Document for
the purposes of the provisions of the other Loan Documents.

 

Section 7.                                          Reaffirmation of the
Guaranty.  Each Guarantor hereby ratifies, confirms, acknowledges and agrees
that its obligations under the Guarantee and Collateral Agreement are in full
force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of all of the Obligations (as
defined in the Guarantee and Collateral Agreement), as such Obligations may have
been amended by this Agreement, and its execution and delivery of this Agreement
does not indicate or establish an approval or consent requirement by such
Guarantor under the Guarantee and Collateral Agreement in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement, the Notes or any of the other Loan Documents.

 

Section 8.                                          Counterparts.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original and all of which, taken together, constitute a single instrument.  This
Agreement may be executed by facsimile or PDF electronic mail signature, and all
such signatures shall be effective as originals.

 

Section 9.                                          Successors and Assigns. 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted pursuant to the
Credit Agreement.

 

Section 10.                                   Severability.  Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 11.                                   Governing Law.  This Agreement
shall be deemed to be a contract made under and shall be governed by and
construed in accordance with the laws of the State of Texas.

 

Section 12.                                   Entire Agreement. THIS AGREEMENT,
THE CREDIT AGREEMENT AS AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.

 

18

--------------------------------------------------------------------------------


 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER:

JONES ENERGY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Robert J. Brooks

 

 

Robert J. Brooks

 

 

Executive Vice President, Chief Financial

 

 

Officer, Secretary and Treasurer

 

 

GUARANTORS:

JONES ENERGY, INC.

 

JONES ENERGY, LLC

 

NOSLEY ASSETS, LLC

 

NOSLEY SCOOP, LLC

 

NOSLEY ACQUISITION, LLC

 

 

 

 

 

Each by:

/s/ Robert J. Brooks

 

 

Robert J. Brooks

 

 

Executive Vice President, Chief

 

 

Financial Officer, Secretary

 

 

and Treasurer

 

Signature Page to

Amendment No. 11 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/

ISSUING BANK/LENDER/

 

 

WELLS FARGO BANK, N.A.,

 

 

 

 

 

By:

/s/ Paul A. Squires

 

 

Paul A. Squires

 

 

Managing Director

 

Signature Page to

Amendment No. 11 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

MUFG UNION BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Traci Bankston

 

Name:

Traci Bankston

 

Title:

Vice President

 

Signature Page to

Amendment No. 11 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Page Dillehunt

 

Name:

Page Dillehunt

 

Title:

Managing Director

 

Signature Page to

Amendment No. 11 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Matthew Brice

 

Name:

Matthew Brice

 

Title:

Vice President

 

Signature Page to

Amendment No. 11 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Jo Linda Papadakis

 

Name:

Jo Linda Papadakis

 

Title:

Authorized Officer

 

Signature Page to

Amendment No. 11 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

TORONTO DOMINION (NEW YORK) LLC

 

 

 

 

 

 

 

By:

/s/ Annie Dorval

 

Name:

Annie Dorval

 

Title:

Authorized Signatory

 

Signature Page to

Amendment No. 11 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

COMERICA BANK

 

 

 

 

 

 

 

By:

/s/ David Balderach

 

Name:

David Balderach

 

Title:

Senior Vice President & Manager

 

Signature Page to

Amendment No. 11 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

SUNTRUST BANK

 

 

 

 

 

 

 

By:

/s/ Benjamin L. Brown

 

Name:

Benjamin L. Brown

 

Title:

Director

 

Signature Page to

Amendment No. 11 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

BOKF, NA dba Bank of Texas

 

 

 

 

 

 

 

By:

/s/ Aaron Christopherson

 

Name:

Aaron Christopherson

 

Title:

Vice President

 

Signature Page to

Amendment No. 11 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Cliff Vaz

 

Name:

Cliff Vaz

 

Title:

Vice President

 

Signature Page to

Amendment No. 11 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

BARCLAYS BANK PLC

 

 

 

 

 

 

 

By:

/s/ Jake Lam

 

Name:

Jake Lam

 

Title:

Assistant Vice President

 

Signature Page to

Amendment No. 11 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

IBERIABANK

 

 

 

 

 

 

 

By:

/s/ Stacy Goldstein

 

Name:

Stacy Goldstein

 

Title:

Senior Vice President

 

Signature Page to

Amendment No. 11 to Credit Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[see attached]

 

--------------------------------------------------------------------------------